Name: Commission Implementing Decision (EU) 2017/1014 of 15 June 2017 on the publication of the references of the European standards EN 13869:2016 on child safety requirements for lighters and EN 13209-2:2015 on baby carriers in the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: consumption;  demography and population;  European organisations;  technology and technical regulations
 Date Published: 2017-06-16

 16.6.2017 EN Official Journal of the European Union L 153/36 COMMISSION IMPLEMENTING DECISION (EU) 2017/1014 of 15 June 2017 on the publication of the references of the European standards EN 13869:2016 on child safety requirements for lighters and EN 13209-2:2015 on baby carriers in the Official Journal of the European Union pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1) and in particular the first subparagraph of Article 4(2) thereof, Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product is to be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union in accordance with Article 4 of that Directive. (3) Pursuant to Article 4(1) of Directive 2001/95/EC, European standards are drawn up by European standardisation organisations under mandates conferred by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC, the Commission is to publish the references of such standards. (5) On 23 April 2008, the Commission adopted Decision 2008/357/EC (2) and on 7 June 2008 the Commission issued mandate M/427 to the European Committee for Standardisation (CEN) relative to child-resistance requirements for cigarette lighters. (6) In response to mandate M/427, CEN adopted standard EN 13869:2016 Lighters  Child safety requirements for lighters  safety requirements and test methods. Standard EN 13869:2016 fulfils mandate M/427 and complies with the general safety requirement set out in Directive 2001/95/EC. Its reference should therefore be published in the Official Journal of the European Union. (7) On 16 December 1997, the Commission issued mandate M/264 to CEN and to the European Committee for Electrotechnical Standardisation (Cenelec) related to the safety of child-care articles. (8) In response to mandate M/264, CEN adopted standard EN 13209-2:2015 Child use and care articles  Baby carriers  Safety requirements and test methods  Part 2: Soft carrier. Standard EN 13209-2:2015 fulfils mandate M/264 and complies with the general safety requirement set out in Directive 2001/95/EC. Its reference should therefore be published in the Official Journal of the European Union. (9) The measures provided for in this Decision are in accordance with the opinion of the committee established by Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The references of the following standards shall be published in the C series of the Official Journal of the European Union: (a) EN 13869:2016 Lighters  Child safety requirements for lighters  safety requirements and test methods; (b) EN 13209-2:2015 Child use and care articles  Baby carriers  Safety requirements and test methods  Part 2: Soft carrier. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 15 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 11, 15.1.2002, p. 4. (2) Commission Decision 2008/357/EC of 23 April 2008 on specific child safety requirements to be met by European standards for lighters pursuant to Directive 2001/95/EC of the European Parliament and of the Council (OJ L 120, 7.5.2008, p. 11).